Title: To George Washington from Christian Theodor Sigismund von Molitor and Georg Hermann Vulteius, 18 May 1789
From: Molitor, Christian Theodor Sigismund von,Vulteius, Georg Hermann
To: Washington, George

 

Sir
New York May 18th 1789.

We humbly hope your Excellency will pardon the Boldness of this Application to which our extreme Necessity’s alone has driven us. We are two unfortunate German Officers who were in His Brittannick Majestys’ Service in America during the late unhappy War, and having married American Lady’s Sisters to each other, resigned our Commissions, and pich’d upon Nova Scotia for the Place of our residence having already some Connections there, where we retired with a Smal Capital sufficient to have setled us in an easy Situation in a more fruitful Climate; But after the most indefategable Industry we were reduced to such extremity’s as oblig’d us to leave the Country and with our Wifes and Childern return to this place in hopes of Assistance from some of our more happy Countrymen who were setled here, but after frequent Applications we have been able to obtain only Momentary relief.
In this distrest Condition your Excellency’s Known Benevolence of Heart has emboldened us to make this Petition praying your Excellency to take into Consideration the Condition of Men born with happier prospects, whose present Misfortunes is not owing to Inadvertance or profuseness, having deserving Wifes and Small Childern and not longer able to procure them Necessary’s of Life.
There is several little Branches of Bussiness on which we might enter and probably procure a future Livelihood Could we obtain a small Sum of Money sufficient for the purpose. If your Excellency will be pleased to take our unfortunate Condition into Consideration, and allow us the Honor of waiting upon you, to Convince you there is no Deception in this, we shall ever retain the most grateful Sense of your Excellency’s Goodness and it will be for ever acknowledg’d by your Excellency’s Most obedient most devoted and very humble Servants

Christian de Molitor late Captain of the Anspacs Troops
George Vulteius late Captn in the Hessian Service

 
Your Excellency will be pleased to excuse any Impropriety in the above as it is written by Men not perfectly acquainted with

the Language and not willing the Contents should be made publick. Our present Abode is at Nr 76 Queen Street, Corner of Cherry Street.
